310 So. 2d 872 (1975)
In re BURGESS MINING AND CONSTRUCTION CORP., a corporation
v.
STATE of Alabama ex rel. William J. BAXLEY, Attorney General.
Ex parte Burgess Mining and Construction Corporation, a corporation.
SC 1148.
Supreme Court of Alabama.
April 3, 1975.
Zeanah, Donald, Lee & Williams and Wilbor J. Hust, Jr., Tuscaloosa, for petitioner.
None opposed.
ALMON, Justice.
Petition of Burgess Mining and Construction Corporation for writ of certiorari to the Court of Civil Appeals to review and revise judgment and decision of that court in Burgess Mining and Construction Corporation v. State ex rel. Baxley, 55 Ala. App. ___, 312 So. 2d 842, is denied.
In denying the petition for writ of certiorari in this case, this Court does not wish to be understood as approving or disapproving all of the language used or the statements of law made in the opinion of this case in the Court of Civil Appeals. In re Horsley v. Horsley, 291 Ala. 782, 280 So. 2d 155.
Writ denied.
HEFLIN, C. J., and BLOODWORTH, FAULKNER and EMBRY, JJ., concur.